TYSON, J.
The general rule is that one who deals with an agent is bound to inquire and ascertain the nature and extent of his authority, but in the application of this principle a clear distinction is recognized by the decisions of this court between a special agency, which must be strictly pursued, and a general agency which confers authority on the agent to transact the business in the usual and customary mode, and is measured by the scope and character of the business intrusted to the agent. A general agent may exceed his authority and yet the principal may be bound by the acts and contracts of the agent. By his appointment the principal is regarded as saying to the public that he has full authority to transact the business Avhich he has in charge in the usual and customary way in Avhich shell business is conducted.—Louisville Coffin Co. v. Stokes, 78 Ala. 372; Witcher v. Brewer, 49 Ala. 119; Tenn. Riv. Trans. Co. v. Kavanaugh Bros., 101 Ala. 1; Montgomery Furniture Co. v. Hardaway, 104 Ala. 100; Wheeler v. McGuire, Scroggins & Co., 86 Ala. 398; Gibson v. Snow Hardware Co., 94 Ala. 346. Where, however, an agent exceeds’his authority, the principal will be'held bound by his contract if, Avith a full knowledge of the facts, he ratifies it.—Tenn Riv. Trans. Co. v. Kavanaugh Bros., supra.; 3 Brick. Dig., p. 20. And he will be held to a ratification of every act of performance necessarily growing out of the contract where he ratifies or adopts the act of his agent as to any act of performance under *523the contract concomitant with the one he seeks to repudiate.
An application of these general principles to the facts of the case under consideration, which were without dispute, Avill disclose that the general affirmative charge might have been given for the defendant by the 1'oAver court. McKenzie was the general agent for the plaintiff from 1891 to. 1896 for the purpose of renting out his lands, faking the tenants’ rent notes and collecting the rents during these years, and “had general charge in looking after said lands for pl-aintiff.” That during the Avinter of 1895-96 he made a contract Avith Eli Shorter, colored, Avho was one of the tenants living upon the lands and with whom he had made verbal contracts during some of these years, and from whom he had collected rents as agent of the plaintiff, to perform the necessary labor in the construction of four tenant houses on this land at $20 each-. This mone^ was to be allowed Eli as a credit upon his rental contract for the year 1895. That McKenzie, as agent of the plaintiff, agreed Avith Eli to and did furnish the lumber and other material used by him in the construction of these houses; and that as such agent, in January or February, 1896, sold the lands to Foy Bros, and required them to pay him for plaintiff, between $200 and $300 as the value of the houses built by Eli, in addition to the purchase price of the lands. Certainly, from these facts, we are authorized to reasonably infer that the plaintiff in an accounting Avith his agent knew that the material furnished by McKenzie was for the erection of tenant houses upon the lands and Avas bound to know that McKenzie’s occupation Avas not such as that he Avould do the labor necessary in their erection. Indeed, this is the only reasonable inference that can be drawn. And again when McKenzie accounted to the plaintiff for the additional sum paid to him by Foy Bros, as the value of these houses, the conclusion cannot be escaped that he Avas accepting the benefits of a transaction which involved the labor of some one bestowed upon them in their construction.
It may be said that the record contains no direct evidence of any accounting between the plaintiff and his agent McKenzie. The proof of this fact is not dependent *524upon the positive testimony of a witness, in the absence of any proof negativing it, as a resort to the common knowledge of business methods and the lapse of time intervening between the sale of the lands, which the proof shows to be valuable and worth a considerable sum of monpy, and the bringing of this suit, establishes at least a prima facie presumption of its existence.
The jury under these facts could not have arrived at any other verdict consonant with justice and fair dealing. There is no error in the record, and the judgment is affirmed. ■
Affirmed.